257 P.3d 488 (2011)
2011 UT App 166
SARATOGA HOLDINGS, LLC, dba World Gym, Plaintiff and Appellant,
v.
BAILEY N. HALL; Biophase Training Systems, Inc.; and Does 1-50, Defendants and APPELLEE.
No. 20110202-CA.
Court of Appeals of Utah.
May 19, 2011.
Michael R. Power, Salt Lake City, for Appellant.
Ryan M. Harris and Brock N. Worthen, Salt Lake City, for Appellee.
Before Judges DAVIS, McHUGH, and VOROS.


*489 DECISION
PER CURIAM:
¶ 1 Saratoga Holdings, LLC, dba World Gym, appeals the district court's order granting Bailey N. Hall's motion to dismiss. This matter is before the court on Hall's motion for summary disposition based upon lack of jurisdiction for failure to timely file a notice of appeal. See Utah R.App. P. 4(a).
¶ 2 A notice of appeal must be filed "with the clerk of the trial court within 30 days after the date of entry of the judgment or order appealed from." Id. If an appeal is not timely filed, this court lacks jurisdiction to hear the appeal and must dismiss. See Serrato v. Utah Transit Auth., 2000 UT App 299, ¶ 7, 13 P.3d 616.
¶ 3 The district court entered an order granting Hall's motion to dismiss on November 14, 2010. On January 24, 2011, the district court entered a final order disposing of the claims against the last remaining defendant. Accordingly, Saratoga Holdings was required to file a notice of appeal no later than February 23, 2011. See Utah R.App. P. 4(a). Saratoga Holdings filed its notice of appeal on February 24, 2011. Thus, the notice of appeal was untimely. Because Saratoga Holdings did not timely file its notice of appeal, this court lacks jurisdiction and must dismiss. See Varian-Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct. App.1989) (stating that if the court lacks jurisdiction over an appeal, it has only the authority to dismiss the action).
¶ 4 The appeal is dismissed.[1]
NOTES
[1]  Saratoga Holdings asks this court to grant it equitable relief and accept the untimely notice of appeal because it advertently did not count President's Day in calculating the time for filing a notice of appeal. However, rule 2 of the Utah Rules of Appellate Procedure specifically states that this court cannot suspend the requirements of rule 4(a). See Utah R.App. P. 2.